DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “determining a number (N) of wells” to avoid a double inclusion issue.
Claim 2 is objected to because of the following informalities: in lines 2 and 4, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.
Claim 3 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “determining a number (N) of wells” to avoid a double inclusion issue.
Claim 3 is objected to because of the following informalities: in lines 2 and 4, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.
Claim 4 is objected to because of the following informalities: in line 3, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.

Claim 11 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “determining a number (N) of wells” to avoid a double inclusion issue.
Claim 11 is objected to because of the following informalities: in lines 2 and 4, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.
Claim 12 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “determining a number (N) of wells” to avoid a double inclusion issue.
Claim 12 is objected to because of the following informalities: in lines 2 and 4, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.
Claim 13 is objected to because of the following informalities: in line 3, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.

Claim 20 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “determining a number (N) of wells” to avoid a double inclusion issue.
Claim 20 is objected to because of the following informalities: in lines 2 and 4, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.
Claim 21 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “determining a number (N) of wells” to avoid a double inclusion issue.
Claim 21 is objected to because of the following informalities: in lines 2 and 4, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.
Claim 22 is objected to because of the following informalities: in line 3, it is suggested to replace “time (t)” with --time (tw))-- to use consistent claim terminology.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim falls under the statutory category of a process/method. The claim(s) recite(s) the limitations of a method of developing a hydrocarbon reservoir, generating a dynamic well placement simulation, determining a number of wells, determining an initial reservoir model, conducting a first segment of a simulation to generate a first segment reservoir properties, identifying the number of columns of the cells, generating a well-modified model, conducting a second segment of the simulation, and generating a simulation of the hydrocarbon reservoir. These limitations are directed to the abstract idea of a mental process and is considered to be a judicial exception because the limitations are mental processes/determinations that can be performed in the mind. The determination that the limitations are direct to an abstract idea of mental processes is further evidenced by Echeverria et al. US20180284311 in specification paragraph [0002] in which Echeverria describes how “an expert’s judgement” can design a field development plan at an equivalent and comparable mental level as optimizing algorithms. Nothing in the claim element(s) preclude(s) the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application because there are no additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
Independent claim 10 is rejected under 35 U.S.C. 101 for substantially the same reasons as described above in reference to independent claim 1. Any differences are described below. The claim falls under the statutory category of a product/machine. This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable storage medium (CRM) comprising program instructions represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe the CRM at a high-level of generality with no apparent improvement to the CRM itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).
Independent claim 19 is rejected under 35 U.S.C. 101 for substantially the same reasons as described above in reference to independent claims 1 and 10. Any differences are described below. The claim falls under the statutory category of a product/system. This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable storage medium (CRM) comprising program instructions represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe the CRM at a high-level of generality with no apparent improvement to the CRM itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).
Regarding dependent claims 2-7, 11-16, and 20-25, the judicial exception is not integrated into a practical application because the additional elements of claims 2-7, 11-16, and 20-25 do not add meaningful limitations to the method/product/CRM/system as they are insignificant extra-solution activities relating to data gathering/processing/determining. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are insignificant extra-solution activities and/or pre-solution activities that involves data gathering/processing/determining without imparting any meaningful transformation to the data/information, and also because they do not impose any meaningful limits on practicing the abstract idea (MPEP 2106.05(A)).
Regarding dependent claims 8-9, 17-18, and 26-27, the judicial exception is not integrated into a practical application because the additional elements of identifying well drilling parameters based on the simulation of the hydrocarbon reservoir and identifying well operating parameters based on the simulation of the hydrocarbon reservoir do not add meaningful limitations to the method/product/CRM/system as they are insignificant extra-solution activities relating to data gathering/processing/determining. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are insignificant extra-solution activities and/or pre-solution activities that involves data gathering/processing/determining without imparting any meaningful transformation to the data/information, and also because they do not impose any meaningful limits on practicing the abstract idea (MPEP 2106.05(A)). Also, the judicial exception is not integrated into a practical application because the additional elements of drilling a well in the hydrocarbon reservoir based on the well drilling parameters and operating a well in the hydrocarbon reservoir based on the well operating parameters do not add meaningful limitations to the method/product/CRM/system as they represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe the drilling of the well and operating of the well at a high-level of generality with no apparent improvement to the drilling/operating of a single particular well itself or to the drilling process itself or the operating process itself. The well-understood, routine, conventional products/activities are further evidenced by Echeverria et al. US20180284311 in specification paragraphs [0040, 0068, 0092] in which Echeverria describes how a first set of wells W1 are drilled and operated/produced based on predetermined drilling parameters and operating parameters (e.g. new wells are drilled [0040, 0068]; production wells are operated/produced under constant bottom-hole pressure per [0092]). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).

No Prior Art Rejections Currently Applied
In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the specific details of the dynamic well placement simulation, the initial reservoir model, the first segment of a simulation, the identification of the number of columns of cells that have the highest column oil content at the given point of time and that do not have a well located in the column at the given point of time, the well-modified model, a new well located at each column of the columns of the cells identified, conducting a second segment of the simulation, and generating a simulation based on the second segment reservoir properties.
The closest prior art of record Echeverria et al. US20180284311 teaches the general concept of developing and modifying a field development plan that is based on determining a first set of wells W1 to drill and produce from, then collecting data from the first set of wells W1, and then determining a second set of wells W2 based on the information collected from the first set of wells W1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Echeverria et al. US11137514 teaches a method of determining a drilling plan for multiple wells.
The U.S. patent document Gurpinar et al. US6980940 teaches genrating a reservoir development plan that includes economic optimization.
The U.S. patent document Levitan US8793112 teaches the general concept that production optimization involves deciding on the number of well and the placement of wells.
The U.S. patent document Fornel et al. US10605053 teaches determining the “Optimum Number of Wells to be Drilled and Order of Placement of the Wells”.
The U.S. patent document Benish et al. US20100191516 teaches “wherein optimizing well placement comprises varying at least one parameter, including at least the number of wells, existing well targets, well drilling constraints, completion details, wellpaths, and operating parameters to generate new well performance measures; and evaluating the new well performance measures against the defined well performance technical limits” (see claim 3).
The U.S. patent document Scollard et al. US20150331971 teaches model simulation and pad placement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/3/22